Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ultrasound device” in claim 1, 13, & 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Page 5 states “The ultrasound imaging device 110 is any ultrasound device operable to acquire ultrasound images of a patient, and may be, in at least some embodiments for example, a handheld ultrasound imaging device”.
Therefore, “ultrasound device” has been interpreted to be any device capable of obtaining ultrasound images of a patient.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 9, & 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 teaches that the anatomical structures are labeled “based on an averaging of a determined characteristic of the plurality of labels”.  This limitation does not have written support in the specification; therefore, this does not allow one having ordinary skill in the art to fully understand the invention.
Claims 9 & 19 teach that “the indication of the image quality grade is an integer number from 1 to 5”.  This limitation does not have written support in the specification; therefore, this does not allow one having ordinary skill in the art to fully understand the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 teaches that the anatomical structures are labeled “based on an averaging of a determined characteristic of the plurality of labels”.  Because this has not been fully explained in the specification, this does not allow one having ordinary skill in the art to fully understand the invention.  Additionally, page 14 defines “characteristic” as “various organ views, various known anatomical structures at various different imaging views, various image qualities or grades, and so on”.  It is unclear how a non-quantitative value such as a view, anatomical structure, or image quality grade can be averaged.  For these reasons, the claim is rendered indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schneider (US 2017/0273669).
Regarding claim 18, Schneider teaches an ultrasound system, comprising:
ultrasound image grading circuitry (quality scoring module 115, [0033]) configured to:
receive acquired ultrasound images ([0034]) from an ultrasound imaging device (probe 12, [0028]); and
automatically grade an image quality of the received ultrasound images ([0033]-[0034]); and
a display (display device 118, [0034]) configured to concurrently display the acquired ultrasound images ([0034]) and an indication (indicator 206, [0050]) of the image quality grade (quality score 136, [0034]) (Figure 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 & 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Canfield (US 2018/0103912) in view of Gulsun (US 2019/0130578).
Regarding claim 1, Canfield teaches an ultrasound system, comprising:
an ultrasound imaging device (ultrasound probe 10, [0014]) configured to acquire ultrasound images of a patient ([0017]); and
anatomical structure recognition and labeling circuitry (neural network model 80, [0019]) configured to:
receive the acquired ultrasound images (heart image 100, [0019]) from the ultrasound imaging device ([0019]); and
automatically recognize one or more anatomical structures in the received ultrasound images (“the neural net model was trained to identify…the anatomy in an ultrasound image”, [0019]);
wherein the ultrasound imaging device includes a display (touchscreen display 60, [0019]) configured to display the acquired ultrasound images ([0019] & Figure 2).
However, Canfield fails to disclose automatically labeling the one or more anatomical structures in the acquired ultrasound images with information that identifies the one or more anatomical structures; and displaying the labeled one or more anatomical structures.
Gulsun teaches:
automatically labeling the one or more anatomical structures in the acquired ultrasound images with information that identifies the one or more anatomical structures (“Additional information may be included with the image such as, for example, labels for different types of tissues, obstructions, calcifications, foreign objects, or other features in the images”, [0042]); and
displaying the labeled one or more anatomical structures (Figure 1).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the ultrasound system taught by Canfield to include automatically labeling the one or more anatomical structures in the acquired ultrasound images with information that identifies the one or more anatomical structures; and displaying the labeled one or more anatomical structures, as taught by Gulsun.  The system of Canfield teaches recognizing anatomical structures, so labeling and displaying the structures communicates this information to a user, allowing the user to understand the relative anatomy of a given ultrasound image.
Regarding claim 2, Canfield in view of Gulsun teach the ultrasound system of claim 1, and Gulsun further teaches that the ultrasound imaging device is configured to display the information that identifies the one or more anatomical structures at positions in the displayed ultrasound images which correspond to positions of the one or more anatomical structures ([0021] & Figure 1).
Figure 1 illustrates that a centerline 120 is overlaid on a vessel 130.  Additionally, the system can identify calcifications of the vessel as well as their relative severities.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the ultrasound system taught by Canfield such that the ultrasound imaging device is configured to display the information that identifies the one or more anatomical structures at positions in the displayed ultrasound images which correspond to positions of the one or more anatomical structures, as taught by Gulsun.  This eases understanding of a patient’s relative anatomy for a user, as the labels are intuitively placed next to the anatomical structures they are labeling.
Regarding claim 3, Canfield in view of Gulsun teach the ultrasound system of claim 1, and Canfield further teaches that the anatomical structure recognition and labeling circuitry is further configured to:
automatically recognize a view of the received ultrasound images (“the neural net model was trained to identify…the view of the anatomy seen in the ultrasound image”, [0019]).
However, Canfield fails to disclose automatically labeling the one or more anatomical structures based on a selection of a label from a group of labels associated with the recognized view.
Gulsun teaches automatically labeling the one or more anatomical structures based on a selection of a label from a group of labels associated with the recognized view ([0042]).
Paragraph [0042] teaches that, when labeling calcifications of vessels, the label is selected from a multi-class label consisting of “calcified”, “non-calcified”, or “mixed”.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the ultrasound system taught by Canfield to include automatically labeling the one or more anatomical structures based on a selection of a label from a group of labels associated with the recognized view, as taught by Gulsun.  This simplifies operation of the system and eliminates the potential for false labeling.  For example, if an image is known to be of the heart, there would be no advantages in including anatomical structures relating to the liver in the group of labels, as this can only result in structures being provided with the wrong label.
Regarding claim 4, Canfield in view of Gulsun teach the ultrasound system of claim 3, and Canfield further teaches that the anatomical structure recognition and labeling circuitry is configured to automatically recognize the one or more anatomical structures in the received ultrasound images (“the neural net model was trained to identify…the anatomy in an ultrasound image”, [0019]), and to automatically recognize the view of each one of the received ultrasound images before a next one of the ultrasound images is received from the ultrasound imaging device ([0009]).
Paragraph [0009] teaches that the identification of anatomy and subsequent annotation of the image takes place in real time.  Paragraph [0021] and Figure 3 teaches that this annotation includes identifying the view of the image.  Therefore, because this occurs in real time, this inherently teaches that a view is recognized before a next image is received.
Regarding claim 12, Canfield in view of Gulsun teach the ultrasound system of claim 1, and Canfield further teaches that the anatomical structure recognition and labeling circuitry is implemented at least partially by machine learning circuitry including at least one artificial neural network ([0019]).
Regarding claim 13, Canfield teaches a method, comprising:
receiving, by anatomical structure recognition and labeling circuitry (neural network model 80, [0019]), ultrasound images acquired by an ultrasound imaging device (ultrasound probe 10, [0014]) ([0017]);
automatically recognizing, by the anatomical structure recognition and labeling circuitry, one or more anatomical structures in the received ultrasound images (“the neural net model was trained to identify…the anatomy in an ultrasound image”, [0019]); and
displaying the acquired ultrasound images ([0019] & Figure 2).
However, Canfield fails to disclose automatically labeling the one or more anatomical structures in the acquired ultrasound images with information that identifies the one or more anatomical structures; and displaying the labeled one or more anatomical structures.
Gulsun teaches:
automatically labeling the one or more anatomical structures in the acquired ultrasound images with information that identifies the one or more anatomical structures (“Additional information may be included with the image such as, for example, labels for different types of tissues, obstructions, calcifications, foreign objects, or other features in the images”, [0042]); and
displaying the labeled one or more anatomical structures (Figure 1).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Canfield to include automatically labeling the one or more anatomical structures in the acquired ultrasound images with information that identifies the one or more anatomical structures; and displaying the labeled one or more anatomical structures, as taught by Gulsun.  The method of Canfield teaches recognizing anatomical structures, so labeling and displaying the structures communicates this information to a user, allowing the user to understand the relative anatomy of a given ultrasound image.
Regarding claim 14, Canfield in view of Gulsun teach the method of claim 13, and Gulsun further teaches that the displaying the acquired ultrasound images and the labeled one or more anatomical structures includes displaying the information that identifies the one or more anatomical structures at positions in the displayed ultrasound images which correspond to positions of the one or more anatomical structures ([0021] & Figure 1).
Figure 1 illustrates that a centerline 120 is overlaid on a vessel 130.  Additionally, the system can identify calcifications of the vessel as well as their relative severities.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Canfield such that the displaying the acquired ultrasound images and the labeled one or more anatomical structures includes displaying the information that identifies the one or more anatomical structures at positions in the displayed ultrasound images which correspond to positions of the one or more anatomical structures, as taught by Gulsun.  This eases understanding of a patient’s relative anatomy for a user, as the labels are intuitively placed next to the anatomical structures they are labeling.
Regarding claim 15, Canfield in view of Gulsun teach the method of claim 13, and Canfield further teaches automatically recognizing, by the anatomical structure recognition and labeling circuitry, a view of the received ultrasound images (“the neural net model was trained to identify…the view of the anatomy seen in the ultrasound image”, [0019]).
However, Canfield fails to disclose that the automatic labeling includes automatically labeling the one or more anatomical structures based on a selection of a label from a group of labels associated with the recognized view.
Gulsun teaches that the automatic labeling includes automatically labeling the one or more anatomical structures based on a selection of a label from a group of labels associated with the recognized view ([0042]).
Paragraph [0042] teaches that, when labeling calcifications of vessels, the label is selected from a multi-class label consisting of “calcified”, “non-calcified”, or “mixed”.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have have modified the method taught by Canfield such that the automatic labeling includes automatically labeling the one or more anatomical structures based on a selection of a label from a group of labels associated with the recognized view, as taught by Gulsun.  This simplifies operation of the system and eliminates the potential for false labeling.  For example, if an image is known to be of the heart, there would be no advantages in including anatomical structures relating to the liver in the group of labels, as this can only result in structures being provided with the wrong label.
Claims 6-8 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Canfield in view of Gulsun, as applied to claims 1 & 13, above, in further view of Schneider.
Regarding claim 6, Canfield in view of Gulsun teach the ultrasound system of claim 1.
However, Canfield in view of Gulsun fail to disclose ultrasound image grading circuitry configured to: receive the acquired ultrasound images from the ultrasound imaging device; and automatically grade an image quality of the received ultrasound images.
Schneider teaches ultrasound image grading circuitry (quality scoring module 115, [0033]) configured to:
receive the acquired ultrasound images ([0034]) from the ultrasound imaging device (probe 12, [0028]); and
automatically grade an image quality of the received ultrasound images ([0033]-[0034]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the ultrasound system taught by Canfield in view of Gulsun to include ultrasound image grading circuitry configured to: receive the acquired ultrasound images from the ultrasound imaging device; and automatically grade an image quality of the received ultrasound images, as taught by Schneider.  Scoring the image quality of an image provides a way for the user to maximize image quality, helping to obtain images of the highest possible quality.
Regarding claims 7-8, Canfield in view of Gulsun and Schneider teach the ultrasound system of claim 6, and Schneider further teaches that the display (display device 118, [0034]) is configured to display an indication (indicator 206, [0050]) of the image quality grade (quality score 136, [0034]) of the received ultrasound images, wherein the indication of the image quality grade includes a number indicating the image quality grade ([0046] & Figure 5).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the ultrasound system taught by Canfield in view of Gulsun such that the display is configured to display an indication of the image quality grade of the received ultrasound images, wherein the indication of the image quality grade includes a number indicating the image quality grade, as taught by Schneider.  As the image quality has already been graded, this communicates this information to the user, allowing them to optimize the quality of the image.
Regarding claim 16, and Canfield in view of Gulsun teach the method of claim 13.
However, Canfield in view of Gulsun fail to disclose automatically grading, by ultrasound image grading circuitry, an image quality of the received ultrasound images.
Schneider teaches automatically grading, by ultrasound image grading circuitry (quality scoring module 115, [0033]), an image quality of the received ultrasound images ([0033]-[0034]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Canfield in view of Gulsun to include automatically grading, by ultrasound image grading circuitry, an image quality of the received ultrasound images, as taught by Schneider.  Scoring the image quality of an image provides a way for the user to maximize image quality, helping to obtain images of the highest possible quality.
Regarding claim 17, Canfield in view of Gulsun and Schneider teach the method of claim 16, and Schneider further teaches displaying an indication (indicator 206, [0050]) of the image quality grade (quality score 136, [0034]) of the received ultrasound images (Figure 5).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Canfield in view of Gulsun to include displaying an indication of the image quality grade of the received ultrasound images, as taught by Schneider.  As the image quality has already been graded, this communicates this information to the user, allowing them to optimize the quality of the image.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Canfield in view of Gulsun and Schneider, as applied to claim 7, above, in further view of Davidson (US 2015/0313445).
Regarding claim 9, Canfield in view of Gulsun and Schneider teach the ultrasound system of claim 7.
However, Canfield in view of Gulsun and Schneider fail to disclose that the indication of the image quality grade is an integer number from 1 to 5.
Davidson teaches that the indication of the image quality grade is an integer number from 1 to 5 ([0110]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the ultrasound system taught by Canfield in view of Gulsun and Schneider such that the indication of the image quality grade is an integer number from 1 to 5 move, as taught by Davidson.  This simplifies the image quality grade into a singular, easy-to-understand value, allowing the user to quickly and easily understand the relative quality of a given image.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Canfield in view of Gulsun and Schneider, as applied to claim 6, above, in further view of Abolmaesumi (US 2020/0069292).
Regarding claims 10-11, Canfield in view of Gulsun and Schneider teach the ultrasound system of claim 6.
However, Canfield in view of Gulsun and Schneider fail to disclose that the ultrasound image grading circuitry is further configured to: provide feedback to a user based on the graded image quality, the feedback configured to guide the user toward obtaining a selected view of the one or more anatomical structures, wherein the ultrasound image grading circuitry is implemented at least partially by machine learning circuitry including at least one artificial neural network.
Abolmaesumi teaches that the ultrasound image grading circuitry (computer-implemented image analyzer 14, [0042]) is further configured to:
provide feedback (feedback, [0044]) to a user based on the graded image quality (quality assessment value, [0044]), the feedback configured to guide the user toward obtaining a selected view of the one or more anatomical structures ([0044]);
wherein the ultrasound image grading circuitry is implemented at least partially by machine learning circuitry including at least one artificial neural network (deep learning neural network, [0046]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the ultrasound system taught by Canfield in view of Gulsun and Schneider such that the ultrasound image grading circuitry is further configured to: provide feedback to a user based on the graded image quality, the feedback configured to guide the user toward obtaining a selected view of the one or more anatomical structures, wherein the ultrasound image grading circuitry is implemented at least partially by machine learning circuitry including at least one artificial neural network, as taught by Abolmaesumi.  If a particular image does not surpass a quality threshold, this feedback provides the necessary steps to ensure that an acceptable image is obtained.  Why
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider, as applied to claim 18, above, in view of Davidson.
Regarding claim 19, Schneider teaches the ultrasound system of claim 18.
However, Schneider fails to disclose that the indication of the image quality grade is an integer number from 1 to 5.
Davidson teaches that the indication of the image quality grade is an integer number from 1 to 5 ([0110]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the ultrasound system taught by Schneider such that the indication of the image quality grade is an integer number from 1 to 5 move, as taught by Davidson.  This simplifies the image quality grade into a singular, easy-to-understand value, allowing the user to quickly and easily understand the relative quality of a given image.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider, as applied to claim 18, above, in view of Abolmaesumi.
Regarding claim 20, Schneider teaches the ultrasound system of claim 18.
However, Schneider fails to disclose that the ultrasound image grading circuitry is further configured to: provide feedback to a user of the ultrasound imaging device based on the graded image quality, the feedback configured to guide the user toward obtaining a selected view of the one or more anatomical structures.
Abolmaesumi teaches that the ultrasound image grading circuitry (computer-implemented image analyzer 14, [0042]) is further configured to:
provide feedback (feedback, [0044]) to a user of the ultrasound imaging device based on the graded image quality (quality assessment value, [0044]), the feedback configured to guide the user toward obtaining a selected view of the one or more anatomical structures ([0044]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the ultrasound system taught by Schneider such that the ultrasound image grading circuitry is further configured to: provide feedback to a user of the ultrasound imaging device based on the graded image quality, the feedback configured to guide the user toward obtaining a selected view of the one or more anatomical structures, as taught by Abolmaesumi.  If a particular image does not surpass a quality threshold, this feedback provides the necessary steps to ensure that an acceptable image is obtained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793